Citation Nr: 1202509	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a disorder of the digestive system.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION


The Veteran served on active duty from January 1952 to January 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge in January 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record indicates that a digestive system disorder is not related to service or to a service-connected disorder.   


CONCLUSION OF LAW

The Veteran's digestive system disorder was not incurred in or aggravated by service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).   





REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008.  That letter fully addressed the requisite notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the letter was submitted to the Veteran prior to the December 2008 rating decision the Veteran appealed.  To the extent there exists any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) , such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  Based on a review of the entire file, it is clear that the appellant and his representative have a full understanding and actual knowledge of the elements required to prevail on the Veteran's claim.  At the hearing in January 2010, the Veteran provided testimony regarding his claim for service connection both on the theory of direct and secondary service connection.  At the hearing, the Veteran's representative presented arguments with regard to both direct and secondary service connection and demonstrated a full understanding the elements needed to demonstrate entitlement to service connection under either theory of entitlement.  Moreover, neither the appellant nor his representative has raised allegations of prejudice resulting from any error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128   (2008). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Service Connection 

The Veteran asserts that he incurred a digestive system disorder during service, and that such a disorder relates to a psychiatric disorder, for which service connection was granted in January 2009.  The RO denied the Veteran's claim in the December 2008 rating decision on appeal, and in the April 2009 Statement of the Case.  For the reasons set forth below, the Board agrees with those decisions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In this matter, the evidence of record clearly demonstrates that the Veteran has a digestive system disorder.  VA compensation examination reports of record dated in March 2009 and May 2011 note diagnoses of gastroesophageal reflux disorder (GERD), diarrhea, and hiatal hernia, a January 2010 note from the Veteran's private physician notes a diagnosis of gastritis, and an August 2008 letter from another private physician notes diagnoses of irritable bowel syndrome (IBS) and GERD.  The evidence also indicates that the Veteran experienced digestive system difficulties during service.  Service treatment records indicate that the Veteran complained of stomach-related symptoms in 1952 and 1953.  

Moreover, certain evidence of record favors the Veteran's claim that his current disorder relates to service, and to his service-connected psychiatric disorder.  

The Veteran has provided lay evidence that his stomach problems relate to service and to his anxiety.  In statements of record, the Veteran has indicated that he has received treatment for stomach disorders since discharge from service, and that one physician had indicated that the disorder related to his psychiatric disorder.  He reiterated this claim during his January 2010 hearing before the Board.  His representative also suggested that medication prescribed for the Veteran's psychiatric disorder may have related to his stomach problems.  Certain medical evidence supports the claim as well.  In the August 2008 letter, the Veteran's private physician suggested that the Veteran's digestive system disorders related to service and to a psychiatric disorder by stating that they "definitely have post-traumatic components."  

The Board finds significant weaknesses with the favorable evidence, however.  

The Veteran's statements are of limited probative value because, while he is competent to testify regarding symptoms he may experience, he is not competent to offer medical evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Hence, while the Board finds the Veteran competent to provide evidence regarding symptoms of digestive distress he may have experienced during or following service, he is not competent to offer evidence regarding whether such symptoms related to service or to a psychiatric disorder.  The digestive disorders at issue in this matter concern internal pathologies that go beyond the Veteran's capacity to observe - the Veteran cannot observe whether erosive disorders in his digestive tract relate to service or to his anxiety.  As such, the lay evidence offered by the Veteran is not persuasive.  See Routen and Layno, both supra.  

Moreover, the Board finds the private physician's August 2008 statement to be of limited probative value.  The opinion is not supported by a rationale.  The opinion does not indicate that the Veteran's claims file had been reviewed.  And the opinion does not discuss the Veteran's in-service symptoms, his post-service symptoms, and the way in which these symptoms relate to any current digestive disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The August 2008 statement amounts to a conclusory statement devoid of a medical rationale detailing how the Veteran's current problems relate either to service or to his service-connected disorder.      

Similarly, the March 2009 VA opinion, which is adverse to the Veteran's claim, is of limited probative value.  That examiner indicated that the Veteran's digestive disorders were likely unrelated to his psychiatric disorder.  The Board remanded this matter in March 2010 for additional inquiry and opinion because that examiner did not indicate a review of the claims file, did not support the opinion with a rationale, and did not opine on whether the Veteran's disorders related to service.  In an addendum opinion, that examiner indicated a review of the claims file, reiterated her opinion regarding secondary service connection (but without a supporting rationale), and declined additional commentary, stating only that "any further opinion would be speculation."  

By contrast, the May 2011 VA report contains an opinion that is of significant probative value.  That examiner indicated a review of the claims file.  The examiner detailed and reviewed the Veteran's medical history, to include his current disorders and his in-service complaints.  The examiner provided a clear opinion that the Veteran's digestive problems were likely not related to service or to his service-connected psychiatric disorder.  And the examiner based the opinion on the evidence of record and the lack of evidence of a chronic disorder during and following service.  See Bloom, supra.  

The Board finds this opinion consistent with the objective evidence of record, moreover.  That evidence indicates the lack of a chronic digestive disorder during service, or of a continuity of symptomatology following service.  See 38 C.F.R. § 3.303.  Though the service treatment records note certain digestive disorder symptoms, a July 1953 G.I. series is negative for a digestive system disorder, and the Veteran's January 1954 separation reports of medical examination and history are negative for a digestive disorder.  Each report either notes no problems with the digestive system, or notes that system as normal.  This is significant because the service treatment records indicate that the Veteran underwent significant medical treatment during service (for his psychiatric disorder).  It is also significant that the earliest medical evidence of record of treatment for the digestive disorder is dated in the 2000s, approximately 50 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be evidence against a claim of service connection).    

In sum, the Veteran and his treating physician have offered evidence in support of the claims to direct and secondary service connection.  But this evidence is of limited probative value.  By contrast, the May 2011 VA opinion is persuasive as it is based on the record, and on the examiner's review of the record.  That opinion is supported by the objective evidence of record, moreover.  As such, the preponderance of the evidence is against the Veteran's claim to service connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the evidence must preponderate against that claim).  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.  


ORDER

Entitlement to service connection for a digestive system disorder is denied.  



____________________________________________
K. A. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


